United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 11-1108                                               September Term, 2016
                                                                      EPA-76FR15608
                                                                       EPA-78FR7138
                                                     Filed On: December 23, 2016
United States Sugar Corporation,

             Petitioner

      v.

Environmental Protection Agency,

                  Respondent
------------------------------
American Chemistry Council, et al.,
                  Intervenors
------------------------------
Consolidated with 11-1124, 11-1134,
11-1142, 11-1145, 11-1159, 11-1165,
11-1172, 11-1174, 11-1181, 13-1086,
13-1087, 13-1091, 13-1092, 13-1096,
13-1097, 13-1098, 13-1099, 13-1100,
13-1103

No. 11-1141
                                                                      EPA-76FR15554
                                                                       EPA-78FR7488
American Chemistry Council,

             Petitioner
      v.

Environmental Protection Agency,

                  Respondent
------------------------------
American Forest & Paper Association, et al.,
                  Intervenors
------------------------------
Consolidated with 11-1182, 11-1207,
11-1208, 13-1105, 13-1107
                United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 11-1108                                               September Term, 2016



      BEFORE:       Henderson, Brown, and Griffith, Circuit Judges

                                       ORDER

       Upon consideration of the petitions for panel rehearing filed on September 12,
2016 by Louisiana Environmental Action Network, Sierra Club, Clean Air Council,
Partnership for Policy Integrity, and Environmental Integrity Project in Nos. 11-1108, et
al. and 11-1141, et al.; by American Municipal Power, Inc. in No. 11-1108, et al.; and by
EPA in No. 11-1108, et al. as to remedy, and the responses to EPA’s petition, it is

       ORDERED that the petition filed by EPA be granted to the extent that the
numeric MACT standards set in the Major Boilers Rule for new and existing sources in
each of the eighteen subcategories be remanded without vacatur for the agency to
conduct further proceedings consistent with the court's prior opinion, in accordance with
the opinion issued herein this date. It is

      FURTHER ORDERED that the remaining petitions be denied.

       The Clerk is directed to enter a new judgment. The Clerk is further directed to
issue the mandate forthwith.

                                      Per Curiam


                                                        FOR THE COURT:
                                                        Mark J. Langer, Clerk

                                                BY:     /s/
                                                        Ken Meadows
                                                        Deputy Clerk




                                         Page 2